                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 ERIC ALSTON,

         Plaintiff,
                                                   Case No. 19-cv-290-bbc
    v.

 TOMISLAV Z. KUZMANOVIC,
 MATTHEW KEES, ANDREW BENTZ
 AND JOSHUA STILLMAN,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




         /s/                                                6/21/2019
         Peter Oppeneer, Clerk of Court                     Date
